                           Case 1:19-cr-00552-GHW Document 39 Filed 06/22/20 Page 1 of 1




                                                                                                              USDC SDNY
                                                                                                              DOCUMENT
                                                                                                              ELECTRONICALLY FILED
                                                                                                              DOC #:
                                                                                                              DATE FILED: 6/22/20



                                                                                     MEMORANDUM ENDORSED




The proceeding scheduled for July 31, 2020 is rescheduled to July 24, 2020 at 12:00 p.m. Unless otherwise ordered,
the proceeding will take place in Courtroom 12C, 500 Pearl Street, NY, NY 10007.
SO ORDERED.
Dated: June 21, 2020
